Citation Nr: 0015302	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  93-19 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether expenses of the veteran's last illness, paid by the 
appellant, the veteran's widow, may be used to reduce her 
countable income for purposes of VA improved death pension 
benefits.


REPRESENTATION

Appellant represented by:	Cindy B. Smith, Attorney at 
Law


ATTORNEY FOR THE BOARD
                                        
J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
October 1945.  He died on November [redacted], 1991.

This matter came before the Board of Veterans' Appeals 
(Board) from an April 1992 determination by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California that, essentially, expenses of the veteran's last 
illness, reportedly paid by the appellant, the veteran's 
widow, could not be used to reduce her countable income for 
purposes of death pension benefits.  A notice of disagreement 
was received in April 1992.  A statement of the case was 
issued in October 1992.  A substantive appeal was received 
from the appellant in November 1992.  In June 1995, the Board 
remanded this matter to the RO for further development.  

The Board, in a May 1996 decision, affirmed the April 1992 RO 
determination.  Thereafter, the appellant appealed these 
matters to the United States Court of Appeals for Veterans 
Claims (hereinafter the Court).  In October 1998, while the 
case was pending, the appellant's attorney and VA's Office of 
General Counsel filed a joint motion (Motion) requesting that 
the Court vacate the Board's May 1996 decision.  Further, the 
Motion requested that the case be remanded to the Board for 
consideration of certain arguments raised by the appellant.  
In October 1998, the Court granted the Motion and vacated the 
Board's May 1996 decision.  


REMAND

The veteran died on November [redacted], 1991, and on December 31, 
1991 the appellant submitted an Application for Death Pension 
By a Surviving Spouse.  The Board points out that VA improved 
death pension is an income based program, and allows for 
certain expenses and the like to be deducted from income.  

38 C.F.R. § 3.272(h) provides that expenses of last 
illnesses, burials, and just debts, 
specified in paragraphs (h)(1) and (h)(2) of that section, 
which are paid during the calendar year following that in 
which death occurred may be deducted from annual income for 
the 12-month annualization period in which they were paid or 
from annual income for any 12-month annualization period 
which begins during the calendar year of death, whichever is 
to the claimant's advantage.  Otherwise, the regulation 
provides that such expenses are deductible only for the 12-
month annualization period in which they were paid.  Further, 
38 C.F.R. § 3.272 provides, in the last sentence, that any 
such expenses paid subsequent to death but prior to date of 
entitlement are not deductible.

In her application, the appellant stated that she received 
$578.50 monthly in SSA benefits, and listed as a deductible 
expense $17,988.84 representing final medical expenses, 
which, according to her, were paid in November 1991.  In her 
notice of disagreement with the April 1992 RO determination, 
she listed last medical expenses for the veteran of 
$17,988.84 paid in November 1991 and $6,600.00 paid in 
December 1991. 
 
In June 1995, the Board remanded the claim to the RO with 
instructions to contact the appellant and ask that she 
provide further information regarding the payment of the 
claimed last medical expenses, including precise dates of 
such payments.  To date, the appellant has not provided such 
information.  

In denying the appellant's claim in May 1996, the Board 
pointed out that as the appellant's application for benefits 
was filed more than 45 days after the veteran's death the 
effective date (date of entitlement) of any potential award 
of death pension based on the appellant's December 1991 claim 
would be December 31, 1991; and, because the appellant 
reported only generally that she paid for the claimed last 
illness expenses in November and December 1991 (and did not 
respond to the request for specific information), the record 
was insufficient to establish that the appellant paid these 
amounts at times which would permit them to be used to reduce 
the amount of her countable income. 38 C.F.R. §§ 3.272(h), 
3.400(c)(3).  In other words, the Board was left to assume 
that the expenses were paid after the veteran's death and 
prior to the date of entitlement, and as such were 
nondeductible.

As noted above, in October 1998 the Court granted the Motion 
requesting that the case be remanded to the Board for 
consideration of certain arguments raised by the appellant.  
Specifically, it was argued that the Board erred in not 
addressing the appellant's contention that 38 C.F.R. 
§ 3.272(h), as applied to claimants who file outside of the 
proscribed 45-day period, violated the intent of 38 U.S.C.A. 
§ 1503(a)(3).  

In March 1999, the Chairman of the Board submitted a request 
for a General Counsel's opinion with respect to the 
contentions raised by the appellant.  In March 2000, the 
General Counsel issued VAOPGCPREC 1-2000, wherein it held 
that the last sentence of 38 C.F.R. § 3.272(h) was indeed 
inconsistent with 38 U.S.C.A. § 1503(a)(3), and as such, VA 
could not rely on this sentence as a basis for denying a 
death pension claim or reducing the amount of benefits 
payable.  

That said, the bottom line in this case at this point is that 
there is no objective evidence demonstrating that alleged 
final expenses were in fact made.  However, given the 
favorable effect the recent General Counsel's opinion has on 
the appellant's claim if, in fact, the claimed were expenses 
were paid, the Board is of the opinion that one last attempt 
should be made to gather documentary information from the 
appellant with respect to any such expenses.   As such, this 
matter is REMANDED to the RO for the following action:

1.  The RO should contact the appellant 
and ask her to provide further 
information - objective evidence such as 
statements or payment receipts - 
regarding the payment of the claimed 
final expenses.  The RO should stress the 
importance of such evidence, and any 
documents received should be associated 
with the claims folder.

2.  Following completion of the requested 
development, the RO should again review 
the appellant's claim for death pension 
benefits effective December 31, 1991, 
based upon the evidence of record.  If 
the record demonstrates that the expenses 
claimed were paid, the holding of 
VAOPGCPREC 1-2000 should be applied.  If 
this claim remains adverse to the 
appellant, the RO should provide her and 
her representative a supplemental 
statement of the case containing a 
citation to the relevant law and 
regulations, and a statement of the 
reasons for the action taken.  The 
requisite period for response should be 
afforded, prior to return of the case to 
the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




